DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and a closed position restricting fresh airflow in through the fresh air inlet” (lines 5-6) renders the claim indefinite as it is unclear what previously recited claim element has a closed position.  For examination purposes it is assumed that the fresh air door has a closed position.
Further regarding claim 1, the recitation “and movable to a closed position” (lines 10-11) renders the claim indefinite as it is unclear what previously recited claim element is movable to a closed position.  For examination purposes it is assumed that the recirculation air door movable to a closed position.
Further regarding claim 1, the recitation “an open position permitting recirculated airflow into both the first airflow channel and the second airflow channel” (lines 12-14) renders the claim indefinite as it is unclear what previously recited claim element has an open position.  For examination purposes it is assumed that the recirculation air door has an open position.
Regarding claim 10, the recitation “an open position permitting recirculated airflow into both the first airflow channel and the second airflow channel” (lines 9-10) renders the claim indefinite as it is unclear what previously recited claim element has a closed position.  For examination purposes it is assumed that the recirculation air door has an open position.
Claims 2-9 and 11-19 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemaru (US 2012/0214394).
Regarding claim 1, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising:
A fresh air inlet (220),
A fresh air door (258), where the fresh air door is movable to an open position allowing fresh airflow in through the fresh air inlet (Figure 3), and where the fresh air door is movable to a closed position restricting fresh airflow in through the fresh air inlet (Figure 4),
A recirculation air inlet (222),
A partition (248) defining a first airflow channel (252) and a second airflow channel (250) extending from the recirculation air inlet (Figure 4: The first and second airflow channels extend fluidically from the recirculation air inlet 222), and
A recirculation air door (260) adjacent to the recirculation air inlet (Figures 3 and 4), where the recirculation air door is movable to a closed position restricting recirculated airflow into both the first airflow channel and the second airflow channel (Figure 3: Flow from the recirculation air inlet to the first and second airflow channels is restricted), and where the recirculation air door is movable to an open position permitting recirculated airflow into both the first airflow channel and the second airflow channel (Figure 4: Flow from the recirculation air inlet to the first and second airflow channels is permitted), and where there is a two-layer position (Figure 5) in which the recirculation air door restricts recirculated airflow into the first airflow channel (Figure 5: Flow from the recirculation air inlet to the first airflow channel 252 is 
Regarding claim 6, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system as discussed above, where the fresh air inlet is in fluid cooperation with the first airflow channel such that fresh airflow flowing through the fresh air inlet flows into the first airflow channel (Figures 3 and 5).
Regarding claim 7, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system as discussed above, where the fresh air inlet is vertically aligned with the first airflow channel (i.e. dependent upon orientation) (Figures 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2012/0214394), and further in view of Gesell (US 2015/0024669).
Regarding claims 4 and 5, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system as discussed above, where (claim 4) the first airflow channel and the second airflow channel both extend from the recirculation air door to a filter (244) (Figure 4), and (claim 5) further comprising an 
Gesell teaches an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, comprising: a fresh air inlet (22), a recirculation air inlet (26), an outlet (e.g. 110), a filter (24, 26), an evaporator (40), a first airflow channel (Figure 2: See flow path from 22 to 24), and a second airflow channel (Figure 2: See flow path from 26 to 28) extending from a recirculation air door (30) to the filter and the evaporator (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the HVAC system as disclosed by Kanemaru with an evaporator downstream of a filter as taught by Gesell to improve comfort of an occupant or occupants within a vehicle by configuring the HVAC system to cool and condition air. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2012/0214394), and further in view of Kim et al. (US 2016/0082804).
Regarding claims 8 and 9, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system as discussed above, where (claim 8) the fresh air inlet defines a second fresh air inlet and the fresh air door defines a second fresh air door (Figure 3), where the second fresh air inlet is in fluid cooperation with the second airflow channel such that fresh airflow flowing through the second fresh air inlet flows into the second airflow channel (Figure 3), and where (claim 9) the second fresh air inlet is vertically aligned with the first airflow channel (i.e. dependent upon orientation) (Figure 3).  However, Kanemaru does not explicitly teach or disclose 
Kim et al. (Figure 1) teaches an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, comprising: an air inlet (14a, 16a) and an air door (14, 16), where (claim 8) the air inlet includes a first air inlet (14a) and a second air inlet (16a) adjacent to the first air inlet (Figure 1), where the air door includes a first air door (14) movable to control airflow through the first air inlet (Figure 1 and Paragraph 3) and a second air door (16) movable to control fresh airflow through the second fresh air inlet (Figure 1 and Paragraph 3), and where (claim 9) the first air inlet is vertically aligned with a first airflow channel (i.e. dependent upon orientation) (Figure 1: A channel in which 14 is located) and the second air inlet is vertically aligned with a second airflow channel (i.e. dependent upon orientation) (Figure 1: A channel in which 16 is located).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fresh air inlet as disclosed by Kanemaru in the form of first and second fresh air inlets with respective first and second fresh air doors as taught by Kim et al. to improve comfort of an occupant or occupants within a vehicle by configuring the HVAC system to cool and condition air of multiple vehicle zones.
Further, Kanemaru discloses the claimed invention except for the second fresh air inlet as comprising first and second fresh air inlets with respective first and second fresh air doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the second fresh air inlet as disclosed by Kanemaru in the form of first and second fresh air inlets with respective first and second fresh air doors to improve comfort of an occupant or occupants within a vehicle by St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 10, 11, 12, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanemaru (US 2012/0214394), and further in view of Gesell (US 2015/0024669) and Kim et al. (US 2016/0082804).
Regarding claims 10, 12, 15, and 16, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising:
A recirculation air inlet (222),
A partition (248) defining a first airflow channel (252) and a second airflow channel (250) extending from the recirculation air inlet (Figure 4: The first and second airflow channels extend fluidically from the recirculation air inlet 222) to a filter (244) of the inlet subassembly (Figure 4).  While (claim 16) Kanemaru discloses an outlet (242) on sides of the filter opposite to the partition (Figure 4), Kanemaru does not explicitly teach or disclose an evaporator.
Gesell teaches an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, comprising: a fresh air inlet (22), a recirculation air inlet (26), an outlet (e.g. 110), a filter (24, 26), an evaporator (40), a first airflow channel (Figure 2: See flow path from 22 to 24), and a second airflow channel (Figure 2: See flow path from 26 to 28) extending from a recirculation air door (30) to the filter and the 
Kanemaru further discloses a recirculation air door (260), where the recirculation air door is movable to a closed position restricting recirculated airflow into both the first airflow channel and the second airflow channel (Figure 3: Flow from the recirculation air inlet to the first and second airflow channels is restricted), and where the recirculation air door is movable to an open position permitting recirculated airflow into both the first airflow channel and the second airflow channel (Figure 4: Flow from the recirculation air inlet to the first and second airflow channels is permitted), and where there is a two-layer position (Figure 5) in which the recirculation air door restricts recirculated airflow into the first airflow channel (Figure 5: Flow from the recirculation air inlet to the first airflow channel 252 is restricted) and permits recirculated airflow into the second airflow channel (Figure 5: Flow from the recirculation air inlet to the second airflow channel 250 is permitted),
A first fresh air inlet (220) in fluid communication with the first airflow channel (Figure 3), and
A fresh air door (258) at the fresh air inlet (Figure 3).
However, Kanemaru does not explicitly teach or disclose the fresh air inlet as comprising first and second fresh air inlets with respective first and second fresh air doors.
claim 10) the air inlet includes a first air inlet (14a) in communication with a first airflow channel (Figure 1: A channel in which 14 is located), a first air door at the first air inlet (Figure 1), a second air inlet (16a) in communication with a second airflow channel (Figure 1: A channel in which 16 is located), and a second air door at the second air inlet (Figure 1), where (claim 12) the first air door and the second air door both rotate about a first rotation axis (Figure 1), where (claim 15) the first fresh air inlet is vertically aligned with the first airflow channel (i.e. dependent upon orientation) (Figure 1) and the second fresh air inlet is vertically aligned with the second airflow channel (i.e. dependent upon orientation) (Figure 1).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the fresh air inlet as disclosed by Kanemaru in the form of first and second fresh air inlets with respective first and second fresh air doors as taught by Kim et al. to improve comfort of an occupant or occupants within a vehicle by configuring the HVAC system to cool and condition air of multiple vehicle zones.
Further, Kanemaru discloses the claimed invention except for the first fresh air inlet as comprising first and second fresh air inlets with respective first and second fresh air doors.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the first fresh air inlet as disclosed by Kanemaru in the form of first and second fresh air inlets with respective first and second fresh air doors to improve comfort of an occupant or occupants within a vehicle by configuring the HVAC system to cool and condition air of multiple vehicle zones, since such a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Kanemaru discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system as discussed above, where the recirculation air door is between the recirculation air inlet and the partition (Figures 3 and 4: The recirculation air door 260 moves between positions that are located between the recirculation air inlet 222 and the partition 248).
Regarding claim 18, Kanemaru as modified by Kim et al. discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system including a recirculation air inlet and a fresh air inlet including first and second fresh air inlets as discussed above, where Kanemaru further discloses the inlet subassembly includes a housing (202) defining each one of the recirculation air inlet and the fresh air inlet (Figure 3).
Regarding claim 19, Kanemaru as modified by Kim et al. discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system including a recirculation air inlet and a fresh air inlet including first and second fresh air inlets as discussed above, where Kanemaru further discloses the fresh air inlet as at a top of the inlet subassembly (i.e. dependent upon orientation) (Figure 1) and the recirculation air inlet is at a side of the inlet subassembly (i.e. dependent upon orientation) (Figure 1).



Allowable Subject Matter
Claims 2, 3, 13, 14, and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

The instant invention is directed to an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system including at least: a housing (12), a recirculation air inlet (50), a recirculation air door (70), a first fresh air inlet (20), a second fresh air inlet (22), a first fresh air door (40), a second fresh air door (42), and a partition (60) defining first (66) and second (68) channels, where (i) the fresh air door is rotable about a first axis and the recirculation air door is rotable about a second axis that is perpendicular to the first axis (see claims 2, 3,13, and 14), and where (ii) the first and second fresh air doors are independently rotable such that -in a two-layer position- the first fresh air door is open and the second fresh air door is closed thereby causing fresh air to flow through the first airflow channel and recirculated air to flow through the second airflow channel (see claim 17 and Figure 5A).
The art of record (Kanemaru US 2012/0214394) discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising at least: a housing (202), a fresh air inlet (220), a fresh air door (258), a recirculation air inlet (222), a recirculation air door (260), and a partition (248) defining first (252) and second (250) airflow channels.  However, Kanemaru does not teach or 
Specifically, Kanemaru could not be modified to read on the aforementioned recitation without destroying the functionality of Kanemaru or without substantial redesign of Kanemaru since the doors 258 and 260 are both configured to engage a common end of divider 248.  Such a modification without a further teaching would result in interference between the doors 258 and 260.
Moreover, Kanemaru does not teach or disclose first and second fresh air doors such that “the first fresh air door is open and the second fresh air door is closed thereby causing fresh air to flow through the first airflow channel and recirculated air to flow through the second airflow channel” as recited in claim 17.

The art of record (Gesell US 2015/0024669) also discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising at least: a housing (46), a fresh air inlet (22), a fresh air door (32, 34), a recirculation air inlet (26), a recirculation air door (32, 36).  However, Gesell does not teach or disclose a partition defining first and second airflow channels.  Further, Gesell does not teach or disclose first and second fresh air doors such that “the fresh air door is rotable about a first axis and the recirculation air door is rotable about a second axis that is perpendicular to the first axis” as recited in claims 2, 3, 13, and 14.



The art of record (Kim et al. US 2016/0082804) also discloses an inlet subassembly for a heating, ventilation, and air conditioning (HVAC) system, the inlet subassembly comprising at least: a housing (10) a first air inlet (14a), a first air door (14), a second air inlet (16a), a second air door (14), and a partition defining first and second airflow channels (Figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0065943 discloses a vehicle HVAC system.
US 2016/0229266 discloses a vehicle HVAC system.
US 2017/0305230 discloses a vehicle HVAC system.
US 3,212,424 discloses a HVAC system with fresh and recirculated air.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763   
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763